UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) { X }ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or {}TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 01-15725 ALPHA PRO TECH, LTD. (Exact Name of Registrant as Specified in Its Charter) Delaware 63-1009183 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 60 Centurian Drive, Suite 112, Markham, Ontario, L3R 9R2 (Address of Principal Executive Offices, including zip code) Registrant's telephone number, including area code:905-479-0654 Securities registered pursuant to Section 12(b) of the Act: Title of each Class Name of each exchange on which registered Common Shares, Par Value $.01 Per Share
